Case 15-34942        Doc 42     Filed 04/16/19     Entered 04/16/19 12:58:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 34942
         Jennifer Renee Banks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/14/2015.

         2) The plan was confirmed on 02/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/18/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/19/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $28,461.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34942             Doc 42         Filed 04/16/19    Entered 04/16/19 12:58:04                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $19,939.00
           Less amount refunded to debtor                                $878.44

 NET RECEIPTS:                                                                                           $19,060.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $831.83
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,831.83

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACL Laboratories                        Unsecured         231.00        248.71           248.71          37.31       0.00
 All kids and familycare                 Unsecured         240.00           NA               NA            0.00       0.00
 American InfoSource LP                  Unsecured         305.00        305.04           305.04          45.76       0.00
 American InfoSource LP as agent for     Unsecured      1,445.00         453.33           453.33          68.00       0.00
 Arnold Scott Harris PC                  Unsecured         300.00           NA               NA            0.00       0.00
 Capital One Bank                        Unsecured      1,718.00            NA               NA            0.00       0.00
 Cash lenders                            Unsecured         500.00           NA               NA            0.00       0.00
 City Of Berwyn                          Unsecured         200.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00       1,564.00         1,564.00        234.60        0.00
 Comcast                                 Unsecured         556.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,000.00            NA               NA            0.00       0.00
 Credit ONE BANK NA                      Unsecured           0.00           NA               NA            0.00       0.00
 Csa Fraternal life                      Unsecured      2,301.00            NA               NA            0.00       0.00
 HSBC BANK                               Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured      2,000.00            NA               NA            0.00       0.00
 Midwest diagnostic pathology            Unsecured         115.00           NA               NA            0.00       0.00
 MRSI                                    Unsecured         112.00           NA               NA            0.00       0.00
 Nicor Gas                               Unsecured      1,210.00       1,237.33         1,237.33        185.60        0.00
 Peoples Gas                             Unsecured      1,000.00            NA               NA            0.00       0.00
 Pls                                     Unsecured           0.00           NA               NA            0.00       0.00
 Presence Saints Mary and Elizabeth      Unsecured         100.00           NA               NA            0.00       0.00
 Resurgent Capital Services              Unsecured         805.00        804.85           804.85        120.73        0.00
 State Collection Servi                  Unsecured         246.00           NA               NA            0.00       0.00
 Village of Broadview                    Unsecured         200.00           NA               NA            0.00       0.00
 Village of North Riverside              Unsecured         100.00           NA               NA            0.00       0.00
 Village of Stone Park                   Unsecured         100.00           NA               NA            0.00       0.00
 Wollemi Acquisitions LLC                Unsecured            NA     16,178.77        16,178.77       2,426.82        0.00
 Wollemi Acquisitions LLC                Secured       10,350.00     26,528.77        10,350.00      10,350.00     759.91




UST Form 101-13-FR-S (9/1/2009)
Case 15-34942        Doc 42      Filed 04/16/19     Entered 04/16/19 12:58:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,350.00         $10,350.00           $759.91
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,350.00         $10,350.00           $759.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,792.03          $3,118.82              $0.00


 Disbursements:

         Expenses of Administration                             $4,831.83
         Disbursements to Creditors                            $14,228.73

 TOTAL DISBURSEMENTS :                                                                     $19,060.56


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
